 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    EAT RIGHT FOODS, LTD,                               CASE NO. C13-2174RSM

 9                    Plaintiff,                          MINUTE ORDER

10            v.

11    WHOLE FOODS MARKET SERVICES,
      INC., et al.,
12
                      Defendants.
13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16          On January 28, 2020, the Court Clerk received a letter from Rebecca Douglas-Clifford,

17   the Managing Director for Eat Right Foods Ltd. Dkt. #149. The letter appears to seek some

18   relief from the Court.

19          Plaintiff in this matter remains represented by Mark P. Walters and Lawrence D. Graham

20   of the law firm of Lowe Graham Jones. By local civil rule, a party who is “represented by an

21   attorney of record in a case . . . cannot appear or act on his or her own behalf in that case, or take

22   any step therein, until after the party requests by motion to proceed on his or her own behalf.”

23   LCR 83.2(b)(5). Further, as Plaintiff is a business entity, the local rules require that it “be

24

     MINUTE ORDER – 1
 1   represented by counsel.” LCR 83.2(b)(4). Accordingly, the Court does not consider Ms.

 2   Douglas-Clifford’s letter and advises her to coordinate with her counsel of record.

 3          The Clerk is directed to mail a copy of this Minute Order to Ms. Rebecca Douglas-

 4   Clifford, Managing Director of Eat Right Foods Ltd, at P.O. Box 1525; Nelson 7040; New

 5   Zealand.

 6          DATED this 11 day of February, 2020.

 7
                                                          WILLIAM McCOOL, Clerk
 8
                                                          By: /s/ Paula McNabb
 9                                                            Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER – 2
